ON RETURN TO REMAND
TYSON, Judge.
The attorney for the appellant has now filed a proper brief in this court in accordance with the opinion of the Supreme Court of Alabama in Ex parte Dunn, 514 So.2d 1300 (Ala.1987), and in accordance with the opinion of this court issued June 29, 1990, 565 So.2d 293, in this cause.
We have gone over the brief of appellant’s counsel and understand that appellant’s counsel had discussed the fact that the appellant’s full constitutional rights *407had been explained to him, along with range of punishment by the appellant’s attorney, as well as the trial court itself, prior to his entering a plea of guilty. As noted in our original opinion in this cause dated June 29,1990, the record affirmatively reflects an intelligent, voluntary, and understanding plea of guilty.
The brief of appellant’s counsel fully advises that, having gone over all of the appellant’s constitutional rights, the attorney fully explained to the appellant that he would pursue the appeal to this court, but that there were no errors in the record. This is affirmatively reflected in the brief filed, a copy of which has been sent to appellant.
In view of the above and there being no error in the record, this cause is due to be and the same is, hereby, affirmed.
AFFIRMED.
All the Judges concur.